JUDGE PRYOR
delivered the opinion or the court.
This case is here for the second time, and the opinion reversing the judgment of the lower court is found reported in 92 Ky., 367. The main ground of reversal *93was on account of the damages being excessive, and this court, without attempting to establish any fixed rule as to the amount of damages to be recovered for compensation in this character of case, and having no power to do so, said, in plain and unmistakable terms, that a verdict for twenty five thousand dollars could not be sustained, and, in discussing this branch of the case, made it equally as plain that a verdict of twenty thousand dollars would not be upheld. In cases of willful neglect, where punitive damages are allowed for the loss of life, caused by the highest degree of negligence, the verdicts in this State are for a much less sum in damages than the verdict in this case.
While corporations are the mere creatures of the law, the right to use and enjoy property in a corporate name is as sacred as that held in the name of the individual owner. This court can not sanction spoliation, although it comes in the form of a judicial mandate, and the ability to pay in a case involving the question of compensation only, will not be considered in determining whether or not the damages are excessive. It is not claimed there was any intention on the part of the appellant to injure the appellee, and the wrong consists in doing that which has caused a serious injury to the person of the appellee, when it could have been avoided by the exercise of ordinary prudence and care on the part of the appellant. It is a case where the jury, by way of compensation, is authorized to award the appellee damages for the pain and suffering caused by the neglect, his loss of time, and any permanent injury that lessened his capacity to make a living.
*94This is not a case for inflicting punishment on the defendant, and where the verdict is evidently the result of sympathy for the injured man, and from its amount, evincing prejudice against the corporation, it becomes the duty of this court, as it was that of the court below, to grant a new trial. During the progress of the trial a question arose on the plea of contributory neglect, relied on by the defense. The question as to .the danger of going into a car loaded with oil used ordinarily for illuminating purposes, with a lighted lamp, was made, and we think it was competent for the plaintiff to show by those familiar with that substance, that one of ordinaay prudence and care for his safety, had no reason to apprehend danger, and by the defendant to show the danger, if any, attending it. We perceive no error in the instructions.
It would have been more proper, when fixing the degree of care required of the defendant in shipping-naphtha, as in instruction No. 1, that a mark or label on the barrel should have been such as to have notified the plaintiff of its dangerous character instead of the words, “to notify all persons connected with its transportation.' While some of the instructions refused are perhaps unobjectionable, those given embrace in a condensed form the law of the case.
Reversed and remanded for a new trial.